Citation Nr: 0312426	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  94-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of hepatitis, 
claimed as yellow jaundice.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied service connection for 
hepatitis, claimed as yellow jaundice.  During the course of 
this appeal, the veteran's claim has been expanded to include 
the issue of service connection for hepatitis, secondary to 
his service-connected residuals of shell fragment wounds of 
the right and left buttocks.

This case was previously before the Board in August 1996, 
July 2000 and February 2003 when it was remanded for 
additional development.  The requested development has been 
completed to the extent possible and the case is returned to 
the Board.  

FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran does not have a competent medical diagnosis 
of hepatitis.


CONCLUSION OF LAW


Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show diagnosis or 
treatment for hepatitis.  A report of physical examination 
prior to discharge noted a bullet wound to the buttocks in 
June 1944.  Urinalysis and blood serology results were noted 
as negative.  There is no notation regarding hepatitis, or 
any disorder involving the liver.  

In a September 1962 VA Form 21-526, Veteran's Application For 
Compensation or Pension, the veteran stated that he received 
treatment for yellow jaundice in 1946.  A medical statement 
from R. Douglas, M.D., also dated in September 1962 notes 
that in February 1946 "soon after discharge" the veteran 
had yellow jaundice without pain.  Dr. Douglas stated that 
"presumably" the veteran had hepatitis.  Dr. Douglas 
indicated that the veteran was ill for six or seven weeks.  

In June 1966 the veteran was admitted to a VA hospital.  A 
physical examination was performed resulting in impressions 
of: (1) Prolapsed hemorrhoids, and (2) Questionable history 
of lumbago.  A hemorrhoidectomy was performed.  Hepatitis is 
not noted in the records of his hospitalization.

In April 1993, the veteran filed a claim for service 
connection for "yellow jaundice."  Subsequently, he 
underwent several VA examinations in conjunction with other 
claims for VA benefits.  These include examinations in June, 
July and December 1993.  In a May 1999 VA examination for 
hemorrhoids, the veteran denied any history of liver disease. 

VA outpatient treatment records show the results of liver 
function tests and urinalysis done in January 2001.  He 
received multiple assessments as a result of his laboratory 
work and physical examination.  Hepatitis was not noted as an 
assessment.  

VCAA - The Duty to Inform and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  

In this case, VA's duties have been fulfilled to the extent 
possible.  The veteran was informed of the provisions of the 
VCAA in a March 2002 letter.  He has been provided adequate 
notice as to the evidence needed to establish entitlement to 
service connection for hepatitis claimed as yellow jaundice.  
The discussions in the rating decisions, statement of the 
case (SOC), supplemental statements of the case (SSOC), and 
letters sent to the appellant, including a letter sent to the 
veteran in March 2002, and in remands by the Board informed 
him of the information and evidence needed to substantiate 
his claim and complied with the VA's notification 
requirements.  VA must also inform the veteran which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This was accomplished in the March 2002 letter.  VA 
has complied with all notification requirements.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The Board also finds that VA has made all reasonable 
attempts to obtain treatment records, and provide the veteran 
VA examinations.  He has been advised as recently as March 
2002 that he has the right to submit additional evidence.  VA 
also afforded the veteran an opportunity to provide testimony 
during a hearing, however he has declined this opportunity.  
The RO has made several attempts to schedule the veteran for 
an examination to determine whether he has hepatitis.  Most 
recently, an examination was scheduled at the VA Medical 
Center (VAMC) in Nashville, in compliance with instructions 
in a July 2000 remand by the Board and at a location 
specifically requested by the veteran.  Notification of this 
examination was sent to what appears to be the veteran's 
current address; however, he did not appear for the 
examination or provide an explanation for his failure to 
report.  Notification of his failure to report for the 
examination was contained in the October 2002 SSOC.  The 
veteran's representative confirmed in March 2003 that the 
address on file for the veteran was correct.  VA cannot 
assist the veteran further in this regard without his 
cooperation.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)).  The 
communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  

Service connection can be established under 38 C.F.R. 
§ 3.303(b) (2002) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2002); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Analysis

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  Under VA regulations, it is incumbent upon the 
veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992) (sustaining 
Board's denial of claim pursuant to 38 C.F.R. § 3.655).  As 
such, the Board will consider the veteran's claim for service 
connection for hepatitis, claimed as yellow jaundice, based 
on the evidence of record.

The evidence does not show that the veteran has current 
residuals of hepatitis.  There is no diagnosis of hepatitis 
or residuals of hepatitis.  Without evidence of a current 
disability, there is nothing to service connect.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has hepatitis 
or to establish that any hepatitis had its onset during 
active service or was caused by a service connected 
disability.  In the regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000), competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1)).  Further, competent medical evidence 
is defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2)).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The diagnosis of hepatitis is beyond the range and 
scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  As noted above, the 
competent medical evidence of record shows no current 
disability from the claimed hepatitis.  The preponderance of 
the evidence is against the claim, and because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for hepatitis, claimed as yellow jaundice, 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

